EXHIBIT 10.1

 

DATREK ACQUISITION, INC.

A Florida Corporation

 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT, dated as of October 15th, 2004 (the
“Agreement”), is entered into by and among Datrek Acquisition, Inc., a Florida
corporation (the “Company”), and Stanford Venture Capital Holdings, Inc., a
Delaware corporation (the “Purchaser”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Purchaser are executing and delivering this
Agreement in reliance upon the exemptions from registration provided by
Regulation D (“Regulation D”) promulgated by the Securities and Exchange
Commission (the “Commission”) under the Securities Act of 1933, as amended (the
“Securities Act”), and/or Section 4(2) of the Securities Act; and

 

WHEREAS, upon the terms and conditions of this Agreement, the Purchaser has
agreed, to purchase, and the Company wishes to issue and sell, for an aggregate
purchase price of $4,500,000, 4,500,000 shares of the Company’s Common Stock,
$.001 par value per share (the “Common Stock”).

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:

 

  1. AGREEMENT TO PURCHASE; PURCHASE PRICE

 

(a) Purchase of Common Stock. Subject to the terms and conditions in this
Agreement, the Purchaser hereby agrees to purchase from the Company, and the
Company hereby agrees to issue and sell to the Purchaser 4,500,000 shares of the
Company’s Common Stock.

 

(b) Closings. The Common Stock to be purchased by the Purchaser hereunder, in
the number set forth opposite each of the Closing Dates (as defined below) in
the Table of Closing Dates shown below and in definitive form, and in such
denominations and such names (provided any name other than the Purchaser shall
be an affiliate of Purchaser or an employee of an affiliate of Purchaser) as the
Purchaser or its representative, if any, may request the Company upon at least
three business days’ prior notice of any closing, shall be delivered by or on
behalf of the Company for the account of the Purchaser, against payment by the
Purchaser of the aggregate purchase price by wire transfer to an account of the
Company, by 5:00 PM, Eastern Standard Time on each of the Closing Dates as set
forth below in the Table of Closing Dates, the first of such Closing Dates being
referred to herein as the “First Closing Date” and any such closing date being
referred to herein as a “Closing Date.”

 



--------------------------------------------------------------------------------

(c) Table of Closing Dates.

 

Closing Date

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

   # Shares of Common Stock Issued


--------------------------------------------------------------------------------

October 15, 2004

(the “First Closing Date”)

   $ 1,240,000    1,240,000

October 15, 2004

(the “Second Closing Date”)

   $ 340,000    340,000

October 21, 2004

(the “Third Closing Date”)

   $ 560,000    560,000

November 4, 2004

(the “Fourth Closing Date”)

   $ 340,000    340,000

November 18, 2004

(the “Fifth Closing Date”)

   $ 560,000    560,000

December 2, 2004

(the “Sixth Closing Date”)

   $ 340,000    340,000

December 16, 2004

(the “Seventh Closing Date”)

   $ 560,000    560,000

January 13, 2005

(the “Final Closing Date”)

   $ 560,000    560,000

 

(i) Merger of the Company. On or following the First Closing Date, it is
anticipated that a wholly owned subsidiary of Golf Acquisition, Inc. (“GAI”)
will merge with and into the Company pursuant to the terms of an Agreement and
Plan of Merger by and among the Company, GAI and such wholly owned subsidiary of
GAI (the “GAI Merger Agreement”). The GAI Merger Agreement provides for one (1)
share of common stock of GAI to be issued for each share of the Company. It is
further anticipated that GAI will subsequently merge with and into Greenhold
Group, Inc., a Florida corporation (“Greenhold”) pursuant to the terms of an
Agreement and Plan of Merger by and between GAI and Greenhold (the “Greenhold
Merger Agreement”), with Greenhold being the surviving corporation. The exchange
ratio under the Greenhold Merger Agreement will provide for 35 shares of common
stock of Greenhold to be issued for each share of GAI. Accordingly, upon
completion of both such mergers, transactions on closing dates following the
First Closing Date shall be for the purchase of shares of common stock of
Greenhold on a ratio of 35 shares of Greenhold for each $1 invested hereunder
and each of the references herein to “Common Stock” shall be the common stock of
Greenhold.

 

2



--------------------------------------------------------------------------------

  2. REPRESENTATIONS AND WARRANTIES OF THE PURCHASER; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION

 

The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:

 

(a) Qualified Investor. The Purchaser is (i) experienced in making investments
of the kind described in this Agreement and the related documents, (ii) able to
afford the entire loss of its investment in the Common Stock, and (iv) an
“Accredited Investor” as defined in Rule 501(a) of Regulation D and knows of no
reason to anticipate any material change in its financial condition for the
foreseeable future.

 

(b) Restricted Securities. All subsequent offers and sales by the Purchaser of
the Common Stock shall be made pursuant to an effective registration statement
under the Securities Act or pursuant to an applicable exemption from such
registration.

 

(c) Reliance on Representations. The Purchaser understands that the Common Stock
is being offered and sold to it in reliance upon exemptions from the
registration requirements of the United States federal securities laws, and that
the Company is relying upon the truthfulness and accuracy of the Purchaser’s
representations and warranties, and the Purchaser’s compliance with its
covenants and agreements, each as set forth herein, in order to determine the
availability of such exemptions and the eligibility of the Purchaser to acquire
the Common Stock.

 

(d) Access to Information. The Purchaser (i) has been provided with sufficient
information with respect to the business of the Company for the Purchaser to
determine the suitability of making an investment in the Company and such
documents relating to the Company as the Purchaser has requested and the
Purchaser has carefully reviewed the same, (ii) has been provided with such
additional information with respect to the Company and its business and
financial condition as the Purchaser, or the Purchaser’s agent or attorney, has
requested, and (iii) has had access to management of the Company and the
opportunity to discuss the information provided by management of the Company and
any questions that the Purchaser had with respect thereto have been answered to
the full satisfaction of the Purchaser.

 

(e) Legality. The Purchaser has the requisite corporate power and authority to
enter into this Agreement.

 

(f) Authorization. This Agreement and any related agreements, and the
transactions contemplated hereby and thereby, have been duly and validly
authorized by the Purchaser, and such agreements, when executed and delivered by
each of the Purchaser and the Company will each be a valid and binding agreement
of the Purchaser, enforceable in accordance with their respective terms, except
to the extent that enforcement of each such agreement may be limited by
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
other similar laws now or hereafter in effect relating to creditors rights
generally and to general principles of equity.

 

(g) Adequate Resources. The Purchaser, or an affiliate of the Purchaser, has
sufficient liquid assets to deliver the aggregate purchase price on each of the
Closing Dates as specified in the Table of Closing Dates.

 

(h) Investment. The Purchaser is acquiring the Common Stock for investment for
the Purchaser’s own account, not as a nominee or agent, and not with the view
to, for resale in

 

3



--------------------------------------------------------------------------------

connection with, any distribution thereof, nor with any present intention of
distributing or selling such Common Stock. The Purchaser is aware of the limits
on resale imposed by virtue of the transaction contemplated by this Agreement
and is aware that the Common Stock will bear a restrictive legend.

 

(i) Litigation. There is no action, suit, proceeding or investigation pending
or, to the Knowledge of the Purchaser (as defined herein), currently threatened
against the Purchaser that questions the validity of the Primary Documents (as
defined below) or the right of Purchaser to enter into any such agreements or to
consummate the transactions contemplated hereby and thereby, nor, to the
Knowledge of Purchaser, is there any basis for the foregoing. All references to
the “Knowledge of Purchaser” means the actual knowledge of Purchaser or the
knowledge the Purchaser could reasonably be expected to have each after
reasonable investigation and due diligence.

 

(j) Broker’s Fees and Commissions. Neither the Purchaser nor any of its
officers, partners, employees or agents has employed any investment banker,
broker, or finder in connection with the transactions contemplated by the
Primary Documents.

 

  3. REPRESENTATIONS OF THE COMPANY

 

The Company represents and warrants to, and covenants and agrees with, the
Purchaser that:

 

(a) Organization. The Company is a corporation duly organized and validly
existing and in good standing under the laws of the State of Florida and will on
the First Closing Date be a corporation duly organized and validly existing
under the laws of the State of Florida and has all requisite corporate power and
authority to carry on its business as now conducted and as proposed to be
conducted after the consummation of the transactions contemplated by this
Agreement. The Company is duly qualified as a foreign corporation and in good
standing in all jurisdictions in which either the ownership or use of the
properties owned or used by it, or the nature of the activities conducted by it,
requires such qualification. The minute books and stock record books and other
similar records of the Company have been provided or made available to the
Purchaser or its counsel prior to the execution of this Agreement, are complete
and correct in all material respects and have been maintained in accordance with
sound business practices. Such minute books contain true and complete records of
all actions taken at all meetings and by all written consents in lieu of
meetings of the directors, stockholders and committees of the board of directors
of the Company from the date of organization through the date hereof. The
Company has, prior to the execution of this Agreement, delivered to the
Purchaser true and complete copies of the Company’s Certificate of
Incorporation, and Bylaws, each as amended through the date hereof. The Company
is not in violation of any provisions of its Certificate of Incorporation or
Bylaws.

 

(b) Capitalization. On the date hereof, the authorized capital of the Company
consists of: (i) 20,000,000 shares of Common Stock, par value $0.001 per share,
of which 1 share is issued and outstanding as of the date hereof. There are no
outstanding rights, agreements, arrangements or understandings to which the
Company is a party (written or oral) which would obligate the Company to issue
any equity interest, option, warrant, convertible note, or other types of
securities or to register any shares in a registration statement filed with the
Commission. There is no agreement, arrangement or understanding between or among
any entities or individuals which affects, restricts or relates to voting,
giving of written consents, dividend rights or transferability of shares with
respect to any voting shares of the Company, including without limitation any
voting trust agreement or proxy. There are no outstanding obligations of the
Company to repurchase, redeem or otherwise acquire for value any outstanding
shares of capital stock or other ownership interests of the Company

 

4



--------------------------------------------------------------------------------

or to provide funds to or make any investment (in the form of a loan, capital
contribution or otherwise) in any other entity. There are no anti-dilution or
price adjustment provisions regarding any security issued by the Company (or in
any agreement providing rights to security holders) that will be triggered by
the issuance of the Common Stock. As of the First Closing Date the authorized
capital stock of the Company shall be as set forth in the Articles of
Incorporation of the Company.

 

(c) Concerning the Common Stock. The Common Stock shall be duly and validly
issued, fully paid and non-assessable and will not subject the holder thereof to
personal liability by reason of being such a holder.

 

(d) Legality. The Company has the requisite corporate power and authority to
enter into this Agreement, and to issue and deliver the Common Stock.

 

(e) Transaction Agreements. This Agreement, and the Lock-Up Agreement (as
defined below) (collectively, the “Primary Documents”), and the transactions
contemplated hereby and thereby, have been duly and validly authorized by the
Company; this Agreement has been duly executed and delivered by the Company and
this Agreement is, and the other Primary Documents, when executed and delivered
by the Company, will each be, a valid and binding agreement of the Company,
enforceable in accordance with their respective terms, except to the extent that
enforcement of each of the Primary Documents may be limited by bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or other similar
laws now or hereafter in effect relating to creditors’ rights generally and to
general principles of equity.

 

(f) Non-Contravention. The execution and delivery of this Agreement and each of
the other Primary Documents, and the consummation by the Company of the
transactions contemplated by this Agreement and each of the other Primary
Documents, do not and will not conflict with, or result in a breach by the
Company of, or give any third party any right of termination, cancellation,
acceleration or modification in or with respect to, any of the terms or
provisions of, or constitute a default under, (A) its Certificate of
Incorporation or Bylaws, as amended through the date hereof, (B) any material
indenture, mortgage, deed of trust, lease or other agreement or instrument to
which the Company is a party or by which it or any of its properties or assets
are bound, or (C) any existing applicable law, rule, or regulation or any
applicable decree, judgment or order of any court or federal, state, securities
industry or foreign regulatory body, administrative agency, or any other
governmental body having jurisdiction over the Company or any of their
properties or assets (collectively, “Legal Requirements”), other than those
which have been waived or satisfied on or prior to the First Closing Date.

 

(g) Approvals and Filings. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, stock
exchange or market or the stockholders of the Company is required to be obtained
by the Company for the entry into or the performance of this Agreement and the
other Primary Documents.

 

(h) Compliance With Legal Requirements. The Company has not violated in any
material respect, and is not currently in material default under, any Legal
Requirement applicable to the Company or such subsidiary, or any of the assets
or properties of the Company or such subsidiary, where such violation could
reasonably be expected to have material adverse effect on the business or
financial condition of the Company or such subsidiary.

 

5



--------------------------------------------------------------------------------

(i) Indebtedness to Officers, Directors and Stockholders. The Company is not
indebted to any of the Company’s stockholders, officers or directors or their
Affiliates in any amount whatsoever (including, without limitation, any deferred
compensation, salaries or rent payable).

 

(j) Title to Properties; Liens and Encumbrances. The Company has good and
marketable title to all of its material properties and assets, both real and
personal, and has good title to all its leasehold interests. All material
properties and assets of the Company are free and clear of all Encumbrances (as
defined below) except liens for current Taxes not yet due. As used in this
Agreement, “Encumbrance” means any charge, claim, community property interest,
condition, equitable interest, lien, pledge, security interest, right of first
refusal, or restriction of any kind, including any restriction on use, voting,
transfer, receipt of income, or exercise of any other attribute of ownership.

 

(k) Permits. The Company has all permits, licenses and any similar authority
necessary for the conduct of its business as now conducted, the lack of which
would materially and adversely affect the business or financial condition of
such company. The Company is not in default in any respect under any of such
permits, licenses or similar authority.

 

(l) Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body, or arbitration
tribunal pending or, to the Knowledge of the Company, threatened, against or
affecting the Company, in which an unfavorable decision, ruling or finding would
have a material adverse effect on the properties, business, condition (financial
or other) or results of operations of the Company, taken as a whole, or which
would adversely affect the validity or enforceability of, or the authority or
ability of the Company to perform its obligations under, the Primary Documents.
All references to the “Knowledge of the Company” in this Agreement shall mean
the actual knowledge of the Company or the knowledge that the Company could
reasonably be expected to have, after reasonable investigation and due
diligence.

 

(m) No Default. The Company is not in default in the performance or observance
of any obligation, covenant or condition contained in any indenture, mortgage,
deed of trust or other instrument or agreement to which it is a party or by
which it or its property may be bound.

 

(n) Taxes.

 

All Tax Returns (as defined below) required to have been filed by or with
respect to the Company (including any extensions) have been filed. All such Tax
Returns are true, complete and correct in all material respects. All Taxes (as
defined below) due and payable by the Company, whether or not shown on any Tax
Return, or claimed to be due by any Taxing Authority (as defined below), have
been paid or accrued on the most recent balance sheet of the Company.

 

As used in this Agreement, a “Tax Return” means any return, report, information
return, schedule, certificate, statement or other document (including any
related or supporting information) filed or required to be filed with, or, where
none is required to be filed with a Taxing Authority, the statement or other
document issued by, a Taxing Authority in connection with any Tax; “Tax” means
any and all taxes, charges, fees, levies or other assessments, including,
without limitation, income, gross, receipts, excise, real or personal property,
sales, withholding, social security, retirement, unemployment, occupation, use,
service, service use, license, net worth, payroll, franchise, transfer and
recording taxes, fees and charges, imposed by Taxing Authority, whether computed
on a separate, consolidated, unitary, combined or any other basis; and such term
includes any interest whether paid or received,

 

6



--------------------------------------------------------------------------------

fines, penalties or additional amounts attributable to, or imposed upon, or with
respect to, any such taxes, charges, fees, levies or other assessments; and
“Taxing Authority” means any governmental agency, board, bureau, body,
department or authority of any United States federal, state or local
jurisdiction or any foreign jurisdiction, having or purporting to exercise
jurisdiction with respect to any Tax.

 

(o) Certain Prohibited Activities. Neither the Company nor any of its directors,
officers or other employees has (i) used any Company funds for any unlawful
contribution, endorsement, gift, entertainment or other unlawful expense
relating to any political activity, (ii) made any direct or indirect unlawful
payment of Company funds to any foreign or domestic government official or
employee, (iii) violated or is in violation of any provision of the Foreign
Corrupt Practices Act of 1977, as amended, or (iv) made any bribe, rebate,
payoff, influence payment, kickback or other similar payment to any person.

 

(p) Contracts; No Defaults. Other than the agreements listed on Schedule 3(p),
relating to the acquisition of Datrek (as hereinafter defined) and the GAI
Merger Agreement, the Company is not a party to any Contract.

 

As used in this Agreement, “Contract” means any agreement, contract, obligation,
promise, or undertaking (whether written or oral and whether express or implied)
that is legally binding; or any Contract (a) under which any of the Company has
or may acquire any rights, (b) under which the Company has or may become subject
to any obligation or liability, or (c) by which the Company or any of the assets
owned or used by it is or may become bound.

 

With respect to each Contract (i) the Company is, and has been, in material
compliance with all applicable terms and requirements of each Contract under
which the Company has or had any obligation or liability or by which the Company
or any of the assets owned or used by it is or was bound; (ii) each other person
or entity that has or had any obligation or liability under any Contract under
which the Company has or had any rights is, and has been, in material compliance
with all applicable terms and requirements of such Contract; (iii) no event has
occurred or circumstance exists that (with or without notice or lapse of time)
may contravene, conflict with, or result in a material violation or breach of,
or give the Company or other person or entity the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
to cancel, terminate, or modify, any Applicable Contract; and (iv) the Company
has not given to or received from any other person or entity any notice or other
communication (whether oral or written) regarding any actual, alleged, possible,
or potential violation or breach of, or default under, any Contract. Each
Contract is valid, in full force, and binding on and enforceable against the
other party or parties to such contract in accordance with its terms and
provisions.

 

Except as disclosed on Schedule 3(p) attached hereto, there are no renegotiation
of, attempts to renegotiate, or outstanding rights to renegotiate any material
amounts paid or payable to the Company under current or completed Contracts with
any person or entity and no such person or entity has made written demand for
such renegotiation.

 

(q) Agent Fees. The Company has not incurred any liability for any finder’s or
brokerage fees or agent’s commissions in connection with the transactions
contemplated by this Agreement.

 

7



--------------------------------------------------------------------------------

(r) Employees. The Company has no employees and there is no accrued vacation or
sick pay due.

 

(s) Employee Benefits.

 

(i) The Company has, and has not at any time had, Plans (as defined below).

 

As used in this Agreement, “Plan” means (i) each of the “employee benefit plans”
(as such term is defined in Section 3(3) of the Employee Retirement Income
Security Act of 1974 (“ERISA”)), of which any of the Company or any member of
the same controlled group of businesses as the Company within the meaning of
Section 4001(a)(14) of ERISA (an “ERISA Affiliate”) is or ever was a sponsor or
participating employer or as to which the Company or any of its ERISA Affiliates
makes contributions or is required to make contributions, and (ii) any similar
employment, severance or other arrangement or policy of any of the Company or
any of its ERISA Affiliates (whether written or oral) providing for health,
life, vision or dental insurance coverage (including self-insured arrangements),
workers’ compensation, disability benefits, supplemental unemployment benefits,
vacation benefits or retirement benefits, fringe benefits, or for profit
sharing, deferred compensation, bonuses, stock options, stock appreciation or
other forms of incentive compensation or post-retirement insurance, compensation
or benefits.

 

(t) Private Offering. Subject to the accuracy of the Purchaser’s representations
and warranties set forth in Section 2 hereof, the offer, sale and issuance of
the Common Stock are exempt from the registration requirements of the Securities
Act. The Company agrees that neither the Company nor anyone acting on its behalf
will offer any of the Common Stock or any similar securities for issuance or
sale, or solicit any offer to acquire any of the same from anyone so as to
render the issuance and sale of such securities subject to the registration
requirements of the Securities Act. The Company has not offered or sold the
Common Stock by any form of general solicitation or general advertising, as such
terms are used in Rule 502(c) under the Securities Act.

 

(u) Full Disclosure. There is no fact known to the Company (other than general
economic conditions known to the public generally) that has not been disclosed
to the Purchaser that could (i) reasonably be expected to have a material
adverse effect upon the condition (financial or otherwise) or the earnings,
business affairs, properties or assets of the Company or (ii) reasonably be
expected to materially and adversely affect the ability of the Company to
perform the obligations set forth in the Primary Documents. The representations
and warranties of the Company set forth in this Agreement do not contain any
untrue statement of a material fact or omit any material fact necessary to make
the statements contained herein, in light of the circumstances under which they
were made, not misleading.

 

  4. CERTAIN COVENANTS, ACKNOWLEDGMENTS AND RESTRICTIONS

 

(a) Transfer Restrictions. The Purchaser acknowledges that (i) the Common Stock
has not been registered under the Securities Act, and such securities may not be
transferred unless (A) subsequently registered thereunder or (B) they are
transferred pursuant to an exemption from such registration, and (ii) any sale
of the Common Stock made in reliance upon Rule 144 under the Securities Act
(“Rule 144”) may be made only in accordance with the terms of said Rule 144. The
provisions of Section 4(a) and 4(b) hereof, together with the rights of the
Purchaser under this Agreement and the other Primary Documents, shall be binding
upon any subsequent transferee of the Common Stock.

 

8



--------------------------------------------------------------------------------

(b) Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the Common Stock shall have been registered under the Securities Act or
the Purchaser demonstrates to the reasonable satisfaction of the Company and its
counsel that such registration shall no longer be required, such Common Stock
may be subject to a stop-transfer order placed against the transfer of such
Common Stock, and such Common Stock shall bear a restrictive legend in
substantially the following form:

 

THESE SECURITIES (INCLUDING ANY UNDERLYING SECURITIES) HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED. THEY MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THE SECURITIES UNDER SAID ACT OR AN
OPINION OF COUNSEL OR OTHER EVIDENCE REASONABLY SATISFACTORY TO THE COMPANY THAT
SUCH REGISTRATION SHALL NO LONGER BE REQUIRED.

 

(c) Lock-Up. The current shareholders of Datrek Professional Bags, Inc.
(“Datrek”) and the Company have executed a Lock-Up Agreement (the “Lock-Up
Agreement”). The Company shall not waive any restriction under the Lock-Up
Agreement or otherwise consent to any such waiver without the express written
approval in advance by the Purchaser, which approval can be withheld by the
Purchaser in its sole and absolute discretion.

 

(d) Replacement Certificates. The certificate(s) representing the shares of the
Common Stock held by the Purchaser shall be exchangeable, at the option of the
Purchaser at any time and from time to time at the office of Company, for
certificates with different denominations representing, as applicable, an equal
aggregate number of shares of the Common Stock as requested by the Purchaser
upon surrendering the same. No service charge will be made for such registration
or transfer or exchange.

 

  5. CONDITIONS TO THE COMPANY’S OBLIGATION TO ISSUE THE SHARES

 

The Purchaser understands that the Company’s obligation to issue the Common
Stock on the First Closing Date to the Purchaser pursuant to this Agreement is
conditioned upon the following, unless waived in writing by the Company:

 

(a) The accuracy on the First Closing Date of the representations and warranties
of the Purchaser contained in this Agreement as if made on the First Closing
Date and the performance by the Purchaser on or before the First Closing Date of
all covenants and agreements of the Purchaser required to be performed on or
before the First Closing Date.

 

(b) The absence or inapplicability on the First Closing Date of any and all
laws, rules or regulations prohibiting or restricting the transactions
contemplated hereby, or requiring any consent or approval, except for any
stockholder or Board of Director approval or consent contemplated herein, which
shall not have been obtained.

 

(c) All regulatory approvals or filings, if any, on the First Closing Date
necessary to consummate the transactions contemplated by this Agreement shall
have been made as of each Closing Date.

 

9



--------------------------------------------------------------------------------

(d) The receipt of good funds as of each Closing Date as scheduled in the Table
of Closings in Section 1(c).

 

  6. CONDITIONS TO THE PURCHASER’S OBLIGATION TO PURCHASE THE SHARES

 

The Company understands that the Purchaser’s obligation to purchase the Common
Stock on the First Closing Date is conditioned upon each of the following,
unless waived in writing by the Purchaser:

 

(a) The accuracy on the First Closing Date of the representations and warranties
of the Company contained in this Agreement as if made on the First Closing Date,
and the performance by the Company on or before the First Closing Date of all
covenants and agreements of the Company required to be performed on or before
the First Closing Date.

 

(b) The Company shall have executed and delivered to the Purchaser the Common
Stock as scheduled in the Table of Closings in Section 1(c) with respect to each
Closing Date.

 

(c) On the First Closing Date, the Purchaser shall have received from the
Company such other certificates and documents as it or its representatives, if
applicable, shall reasonably request, and all proceedings taken by the Company
or the Board of Directors of the Company, as applicable, in connection with the
Primary Documents contemplated by this Agreement and the other Primary Documents
and all documents and papers relating to such Primary Documents shall be
satisfactory to the Purchaser.

 

(d) All regulatory approvals or filings, if any, necessary to consummate the
transactions contemplated by this Agreement shall have been made as of the First
Closing Date.

 

(e) All the parties to the Lock-Up Agreements shall have executed and delivered
such agreements as of the First Closing Date.

 

(f) The Company shall have received a Closing Certificate as of the First
Closing Date.

 

(g) Prior to, or concurrent with, the execution of this Agreement, Datrek
Acquisition, Inc., a wholly owned subsidiary of the Company, shall purchase
Datrek’s assets (both tangible and intangible) and assume all third party
liabilities of Datrek pursuant to that certain Asset Purchase Agreement (the
“Datrek Asset Purchase Agreement”), dated as of October     , 2004.

 

(h) With respect to the First Closing Date only, the Company shall have
reimbursed the Purchaser the expenses incurred in connection with the
negotiation or performance of this Agreement pursuant to Section 6 hereof.

 

  7. FEES AND EXPENSES

 

The Company shall bear its own costs, including attorney’s fees, incurred in the
negotiation of this Agreement and consummating of the transactions contemplated
herein, in the Datrek Asset Purchase Agreement, and the corporate proceedings of
the Company in contemplation hereof and thereof. On the First Closing Date, the
Company shall reimburse the Purchaser for all of the Purchaser’s reasonable
out-of-pocket expenses incurred in connection with the negotiation or

 

10



--------------------------------------------------------------------------------

performance of this Agreement, including without limitation reasonable fees and
disbursements of counsel to the Purchaser.

 

  8. SURVIVAL

 

The agreements, covenants, representations and warranties of the Company and the
Purchaser shall survive the execution and delivery of this Agreement and the
delivery of the Securities hereunder for a period of one year from the date of
the Final Closing Date.

 

  9. INDEMNIFICATION

 

(a) The Company and the Purchaser (each in such capacity under this section, the
“Indemnifying Party”) agrees to indemnify the other party and each officer,
director, employee, agent, partner, stockholder, member and affiliate of such
other party (collectively, the “Indemnified Parties”) for, and hold each
Indemnified Party harmless from and against: (i) any and all damages, losses,
claims, diminution in value and other liabilities of any and every kind,
including, without limitation, judgments and costs of settlement, and (ii) any
and all reasonable out-of-pocket costs and expenses of any and every kind,
including, without limitation, reasonable fees and disbursements of counsel for
such Indemnified Parties (all of which expenses periodically shall be reimbursed
as incurred), in each case, arising out of or suffered or incurred in connection
with any of the following, whether or not involving a third party claim: (a) any
misrepresentation or any breach of any warranty made by the Indemnifying Party
herein or in any of the other Primary Documents, (b) any breach or
non-fulfillment of any covenant or agreement made by the Indemnifying Party
herein or in any of the other Primary Documents, or (c) any claim relating to or
arising out of a violation of applicable federal or state securities laws by the
Indemnifying Party in connection with the sale or issuance of the Common Stock
by the Indemnifying Party to the Indemnified Party (collectively, the
“Indemnified Liabilities”). To the extent that the foregoing undertaking by the
Indemnifying Party may be unenforceable for any reason, the Indemnifying Party
shall make the maximum contribution to the payment and satisfaction of each of
the Indemnified Liabilities which is permissible under applicable law.

 

No indemnification shall be payable in respect of any Indemnified Liability (i)
where the claiming Indemnified Party had actual knowledge of or notice of the
facts giving rise to (actual knowledge or notice in this Section 8 shall mean
knowledge or notice arising from the Disclosure Schedules), such Indemnified
Liability prior to the First Closing Date or (ii) where such Indemnified Party
entered into a settlement of an Indemnified Liability without the prior written
consent of the applicable Indemnifying Party.

 

  10. NOTICES

 

Any notice required or permitted hereunder shall be given in writing (unless
otherwise specified herein) and shall be effective upon personal delivery, via
facsimile (upon receipt of confirmation of error-free transmission and mailing a
copy of such confirmation, postage prepaid by certified mail, return receipt
requested) or two business days following deposit of such notice with an
internationally recognized courier service, with postage prepaid and addressed
to each of the other parties thereunto entitled at the following addresses, or
at such other addresses as a party may designate by five days advance written
notice to each of the other parties hereto.

 

11



--------------------------------------------------------------------------------

Company:

  

Datrek Acquisition, Inc.

11 Commerce Road

Rockland, Mass 02370

Attention: Michael Hedge

Telephone: (402) 926-5833

Facsimile: (781) 871-5180

Purchaser:

  

Stanford Venture Capital Holdings, Inc.

6075 Poplar Avenue

Memphis, TN 38119

Attention: James M. Davis, President

Telephone: (901) 680-5260

Facsimile: (901) 680-5265

with a copy to:

  

Stanford Financial Group

5050 Westheimer

Houston, TX 77056

Attention: Mauricio Alvarado, Esq.

Telephone: (713) 964-5145

Facsimile: (713) 964-5245

 

  11. GOVERNING LAW; JURISDICTION

 

This Agreement shall be governed by and interpreted in accordance with the laws
of the State of Florida, without regard to its principles of conflict of laws.
Any action or proceeding seeking to enforce any provision of, or based on any
right arising out of, this Agreement may be brought against any party in the
federal courts of Florida or the state courts of the State of Florida,
Miami-Dade County and each of the parties consents to the jurisdiction of such
courts and hereby waives, to the maximum extent permitted by law, any objection,
including any objections based on forum non conveniens, to the bringing of any
such proceeding in such jurisdictions.

 

  12. MISCELLANEOUS

 

(a) Entire Agreement. This Agreement supersedes all prior agreements and
understandings among the parties hereto with respect to the subject matter
hereof. This Agreement, together with the other Primary Documents, including any
certificate, schedule, exhibit or other document delivered pursuant to their
terms, constitutes the entire agreement among the parties hereto with respect to
the subject matters hereof and thereof, and supersedes all prior agreements and
understandings, whether written or oral, among the parties with respect to such
subject matters.

 

(b) Amendments. This Agreement may not be amended except by an instrument in
writing signed by the party to be charged with enforcement.

 

(c) Waiver. No waiver of any provision of this Agreement shall be deemed a
waiver of any other provisions or shall a waiver of the performance of a
provision in one or more instances be deemed a waiver of future performance
thereof.

 

12



--------------------------------------------------------------------------------

(d) Construction. This Agreement and each of the Primary Documents have been
entered into freely by each of the parties, following consultation with their
respective counsel, and shall be interpreted fairly in accordance with its
respective terms, without any construction in favor of or against either party.

 

(e) Binding Effect of Agreement. This Agreement shall inure to the benefit of,
and be binding upon the successors and assigns of each of the parties hereto,
including any transferees of the Common Stock.

 

(f) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement or the
validity or unenforceability of this Agreement in any other jurisdiction.

 

(g) Attorneys’ Fees. If any action should arise between the parties hereto to
enforce or interpret the provisions of this Agreement, the prevailing party in
such action shall be reimbursed for all reasonable expenses incurred in
connection with such action, including reasonable attorneys’ fees.

 

(h) Headings. The headings of this Agreement are for convenience of reference
only and shall not form part of, or affect the interpretation of this Agreement.

 

(i) Counterparts. This Agreement may be signed in one or more counterparts, each
of which shall be deemed an original and all of which, when taken together, will
be deemed to constitute one and the same agreement.

 

[Signatures Begin on Following Page]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by each of the
undersigned as of the date first above written.

 

DATREK ACQUISITION, INC. By:   /s/    MICHAEL S. HEDGE        

Name:

  Michael S. Hedge

Title:

  President

 

STANFORD VENTURE CAPITAL HOLDINGS, INC.

 

By:   /s/    JAMES M. DAVIS             James M. Davis     President

 

14



--------------------------------------------------------------------------------

SCHEDULE 3(p)

 

Asset Purchase Agreement, dated October 15, 2004, by and among Datrek
Professional Bags, Inc., Dennis and Deborah Ryan and Datrek Acquisition, Inc.

 